Citation Nr: 0806076	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ankle 
condition.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis with crepitus, left knee.

5.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis with crepitus, right knee.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in August 2007.

The issues of service connection for a left ankle condition, 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a right ankle 
disorder, and entitlement to a disability rating in excess of 
10 percent for degenerative arthritis with crepitus in the 
right and left knee, are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not engage in combat and there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred..  

CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's informal claim for service connection for PTSD was 
filed in August 2004.  In September 2004, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the September 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded. Id.  The veteran received a letter 
fully addressing the Dingess requirements in March 2006.  

The Board has considered whether a VA medical examination or 
opinion should be obtained for the veteran's claims for 
service connection for PTSD.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  As explained below, the veteran has 
presented no competent evidence of verified, in-service 
stressor.  Such is a factual decision made by the Board, or 
RO, not by a medical professional.  As such a critical 
element is missing from the veteran's claim, the Board finds 
that no useful purpose would be served in conducting an 
examination.  Any physician rendering an opinion of necessity 
would be required to rely on the veteran's own statement as 
to what transpired in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
veteran; rather, the Board must assess the veteran's 
credibility in reporting the statements to the medical 
examiner).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.  

The claimant's service medical records and pertinent post-
service medical records (regarding, specifically, the 
veteran's claim for service connection for PTSD) have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 




II. Service connection for PTSD

The veteran seeks service connection for PTSD.  According to 
the veteran, while serving in Somalia in 1993, he was 
attacked in his sleep, he witnessed beatings and shootings, 
and he saw many dead people.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 
38 C.F.R. § 3.304(f), requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

VA medical evidence, dated after the veteran was discharged 
from service, satisfies the first element of a PTSD claim 
under the criteria of 38 C.F.R. § 3.304(f), because it shows 
that the veteran has been diagnosed as having PTSD.  However, 
the veteran's record is silent as to a link between his PTSD 
and his period of active service, and the record contains no 
credible supporting evidence that any of the claimed in-
service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Instead, the veteran's DD Form 214 
indicates that his primary military occupational specialties 
(MOS) were transportation systems operator and wire system 
installer.  The veteran does not contend that he was engaged 
in combat with the enemy.  

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  He makes claims 
of being attacked in his sleep, witnessing beatings and 
shootings, and seeing dead bodies are vague.  However, he has 
not provided any evidence to verify these purported 
stressors.  VA is not obligated to verify stressors that are 
too vague.  Indeed, the claimant must provide, at a minimum, 
a stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment.  M21-1MR, Part IV.ii.1.D.14.d.  In 
this respect, the veteran has not furnished a date, or period 
of time, in which he was attacked or witnessed dead bodies.  
He has similarly failed to provide the names of any other 
servicemen present during those events.  Without such 
information, as indicated above, the RO would be unable to 
conduct a thorough search in order to obtain evidence 
regarding the veteran's claimed stressor events.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat, and his PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The veteran filed a claim to reopen his claim for service 
connection for a right ankle condition in August 2004.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided adequate specific 
notice of what constitutes material evidence in the case at 
hand.  In the August 2004 VCAA letter, the veteran was not 
advised as to why his claim for service connection was 
previously denied.  Specifically, the veteran was not 
informed that his prior claim was denied in a June 1994 
rating decision on the basis that the veteran's service 
medical records noted any complaint or treatment for a right 
ankle condition, and that material evidence would be evidence 
showing that a right ankle condition was, in fact, diagnosed 
or treated during the veteran's period of active service.  
Therefore, the veteran was provided inadequate VCAA 
notification.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  

Therefore, this case must be remanded for the claimant to be 
furnished specific notification of the reason for the prior 
final denial and of what constitutes material evidence 
specifically with respect to that prior decision.  

Moreover, the Board observes that, during his August 2007 
Board hearing, the veteran reported recent VA medical records 
may exist regarding treatment at the Sumter, South Carolina 
VA Medical Center (VAMC) for his bilateral ankle conditions 
and bilateral knee conditions.  Specifically, he noted that a 
VA examiner at the Sumter VAMC may have provided an opinion 
linking his current, bilateral ankle conditions to his period 
of honorable service.  He further indicated that he had 
received treatment for his bilateral knee conditions as 
recently as June 2007 at the same facility.  He believed this 
evidence would support his claims.

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   There is no indication that a request 
for these records has been made.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  On remand, the RO should 
obtain complete information from the appellant regarding the 
health care providers that have provided treatment to the 
veteran for his bilateral ankle conditions and for his 
service-connected, bilateral knee disability, and should 
associate any records not already obtained with the record on 
appeal.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The claim was denied in a June 
1994 rating decision on the basis that 
the veteran's service medical records 
noted any complaint or treatment for a 
right ankle condition.  Material evidence 
would be evidence showing that a right 
ankle condition was, in fact, diagnosed 
or treated during the veteran's period of 
active service.  

The VCAA information provided to the 
veteran should include reference to the 
current version of 38 C.F.R. § 3.156(a).

The notice must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for degenerative arthritis with 
crepitus in the right and left knee, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
bilateral ankle and/or knee disabilities 
and the effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence 
that the veteran may submit should also 
be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice with respect to the requirements 
of 38 C.F.R. § 4.71a,  specifically 
Diagnostic Codes 5010 and 5260, regarding 
the assignment of a disability rating in 
excess of 10 percent for a bilateral knee 
condition.  
 
2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his bilateral ankle conditions and/or 
his bilateral knee conditions.  Of 
particular interest are medical records 
from the VA medical center in Sumter, 
South Carolina.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from any providers that 
are not already of record in order to 
ensure that complete records from these 
facilities are of record.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


